 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8

 9   Wedge Water LLC DBA Wave Soda,                     Case No. 3:21-cv-00809-GPC-BLM
10   Plaintiff,
11   v.                                                 ORDER GRANTING UNOPPOSED
                                                        EX PARTE MOTION TO EXTEND
12   Ocean Spray Cranberries, Inc., and DOES
                                                        TIME TO RESPOND TO
13   1 through 25, inclusive,                           COMPLAINT BY 21 DAYS
14   Defendants.
15

16
           WHEREAS, Defendant, Ocean Spray Cranberries, Inc. (“Ocean Spray”),
17
     currently has until June 25, 2021 to respond to the Complaint filed in this action by
18
     Plaintiff, Wedge Water LLC (“Wedge Water”; Ocean Spray and Wedge Water are
19
     collectively referred to herein as the “Parties”);
20
           WHEREAS, another, related, first-filed action between the Parties is pending in
21
     the District of Massachusetts (the “Massachusetts Court”), entitled Ocean Spray
22
     Cranberries, Inc. v. Wedge Water LLC, case No. 1:21-cv-10669 (“the Massachusetts
23
     Action”);
24

25
           WHEREAS, on June 18, 2021, the Massachusetts Court issued a Memorandum

26
     and Order (Docket. No. 29) denying Wedge Water’s Motion to Transfer the

27
     Massachusetts Action to this Court;

28
                                                  -1-
     ORDER GRANTING UNOPPOSED EX PARTE MOTION TO EXTEND TIME
     TO RESPOND TO COMPLAINT BY 21 DAYS
 1         WHEREAS, in its June 18, 2021 Order, the Massachusetts Court directed the
 2   Parties, after the Motion to Stay pending in this Court is decided, to meet and confer
 3   regarding whether this action will or may be transferred to the District of Massachusetts;
 4
           WHEREAS, Ocean Spray has suggested to Wedge Water that, in light of the
 5
     Massachusetts Court’s Order, it voluntarily dismiss this action without prejudice
 6
     pursuant to Fed. R. Civ. P. 41(a)(1)(A), and Wave has responded that it has not yet
 7
     decided how it will proceed;
 8
           WHEREAS, in light of these developments, Ocean Spray stipulated to a 21-day
 9
     extension of Wedge Water’s time to respond to Ocean Spray’s Complaint in the
10
     Massachusetts Action. The Massachusetts Court granted that extension on June 21,
11
     2021; and
12

13
           WHEREAS, Wedge Water has agreed to a 21-day extension for Ocean Spray to

14
     file a responsive pleading in this action;

15         NOW, THEREFORE, Ocean Spray’s time to respond to the Complaint herein is
16   hereby extended to and including July 16, 2021.
17         IT IS SO ORDERED.
18   Dated: June 23, 2021

19

20

21

22

23

24

25

26

27

28
                                                  -2-
     ORDER GRANTING UNOPPOSED EX PARTE MOTION TO EXTEND TIME
     TO RESPOND TO COMPLAINT BY 21 DAYS
